Citation Nr: 9933108	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran died on August [redacted], 1997 as the result 
of cardiac dysrhythmia and an acute myocardial infarction due to 
coronary artery disease and diabetes mellitus.  Another 
significant condition was diabetes mellitus.  

2.  No competent evidence has been submitted to show that the 
veteran had any heart disability or disability manifested by 
diabetes mellitus or peripheral vascular disease due to his 
service-connected rheumatic fever or other disease or injury 
which was incurred in or aggravated by service.  

3.  No competent evidence has been submitted to show that the 
veteran's service-connected residuals of rheumatic fever with 
involvement of both hands and fingers was either the 
principal or a contributory cause of his death.  



CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The appellant seeks service connection for the cause of the 
veteran's death, alleging that the veteran's service-
connected "residuals of rheumatic fever with involvement of 
both hands and fingers," had contributed to his death.  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to the cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

The evidence shows that the veteran died on August [redacted], 
1997.  At the time of the veteran's death, service connection 
was established "residuals of rheumatic fever with involvement 
of both hands and fingers," evaluated as 20 percent 
disabling.  The death certificate listed the causes of the 
veteran's death as being cardiac dysrhythmia, acute 
myocardial infarction, coronary artery disease and diabetes 
mellitus.  Listed as another significant condition 
contributing to death was peripheral vascular disease.  

In a January 1999 written statement, the appellant has 
alleged that the veteran's service-connected rheumatic fever 
might have resulted in carditis.  The appellant also asserts 
that "cardiac damage caused by carditis [might] not be 
discovered until much later when the patient [was] found to 
have rheumatic heart disease without a history of rheumatic 
fever."  The Board is cognizant of the appellant's opinion 
that the veteran's service-connected disability might have 
caused cardiac damage and contributed to the veteran's death.  
As a lay person, however, she is not shown to have the 
expertise to proffer medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

During a September 1998 RO hearing, the appellant's 
representative presented evidence from copies of pages from 
the Taber's Cyclopedic Medical Dictionary (Taber's), the 
Webster's New World Collegiate Dictionary (Webster's), the 
American Family and School Dictionary and the Merck Manual 
(Merck).  Copies of these pages, as provided by the 
appellant, were associated with the claims folder.  

The appellant argued that the Taber's definition of rheumatic 
fever notes that it was "frequently followed by serious 
heart disease."  Additionally, the appellant asserted that 
Webster's definition of rheumatic fever referred to an 
inflammation of the heart and that the American Family and 
School Dictionary definition noted that it was "frequently 
associated with pathological changes in the heart."  During 
the September 1998 hearing, the appellant's representative 
stated, "And it [was] [the appellant's] belief that in 
looking at the definitions for pathological that the 
conditions [were] the process of a disease.  And this [was] 
both in the American Family and School Dictionary as well as 
Taber's."  Finally, the appellant's representative noted 
that Merck listed carditis as one of the five possible major 
manifestations of rheumatic fever.  In describing carditis, 
the appellant's representative stated that "cardiac damage 
[might] not be discovered until much later when the patient 
[was] found to have rheumatic heart disease without a history 
of rheumatic fever."  

The Board observes that the veteran's medical records contain 
no medical evidence of carditis, rheumatic heart disease or 
inflammation of the heart.  In addition, the fatal cardiac 
dysrhythmia, acute myocardial infarction, coronary artery 
disease, diabetes mellitus and peripheral vascular disease 
were not clinical demonstrated until many years after 
service.  

In Sacks v. West, 11 Vet. App. 314, at 317 (1998), the Court 
held that treatise medical evidence which is too general and 
inconclusive to establish a nexus more than speculative is, 
standing alone, insufficient to well-ground a claim.  For 
treatise evidence to be sufficient to well ground a claim, it 
must either be combined with an opinion of a medical 
professional or must discuss "generic relationships with a 
degree of certainty that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical 
opinion."  Id.  

The Board observes that the record contains no opinion from a 
medical professional to which the treatise evidence can be 
linked.  Furthermore, the treatise evidence submitted is not 
sufficiently specific to provide a nexus between his service-
connected disability and cause of death.  The treatise 
evidence that the Court found insufficient to well ground a 
claim in Sacks was a medical journal article with a case 
study.  In Wallin v. West, 11 Vet. App. 509 (1998), the Court 
held that the medical treatise evidence submitted in that 
case (medical texts which discussed a link between the 
specific conditions of ankylosing spondylitis and bacillary 
dysentery in individuals with the distinct gene HLA-B27, all 
three of which the veteran had) was sufficiently specific to 
well ground the veteran's claim.  

Here, the Board finds that the treatise evidence submitted by 
the appellant and her representative (copies of pages from 
medical dictionaries and manuals) falls below the level of 
specificity detailed in Sacks and Wallin in order to well 
ground her claim.  Therefore, the Board must conclude that 
the appellant has failed to meet her initial burden of 
producing evidence of a well-grounded claim of service 
connection for the cause of the veteran's death.  

In the September 1998 hearing, the appellant's representative 
stated that the veteran was discharged from service due to 
chronic rheumatic fever and "was later diagnosed as having 
rheumatic arthritis."  The representative then opined that 
it was "conceivable that the rheumatic arthritis and its 
persistent lingering complications [might] have limited his 
movements and activities so that the normal heart stressing 
situations [might] have been diminished and thus not have 
provided the symptoms which might have been helpful in an 
earlier diagnosis."  

Although the appellant's representative argues the 
conceivability of a connection between the veteran's service-
connected rheumatic fever, the later development of 
arthritis, and the diseases which led to the veteran's death, 
the record contains no medical evidence connecting the 
veteran's causes of death to the service-connected rheumatic 
fever.  As noted hereinabove, where a determinative issue 
involves a question of medical diagnosis or causation, 
competent evidence is required to render the claim plausible.  
See Grottveit v. Brown, 5 Vet. App. at 93.  As a lay person, 
the appellant's representative is not competent to make such 
a determination.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).  

Because the appellant has not submitted competent evidence of 
a nexus between the veteran's causes of death and his 
service-connected "residuals of rheumatic fever with 
involvement of both hands and fingers," the Board finds the 
claim of service connection for the cause of the veteran's 
death to be not well grounded.  See Caluza v. Brown, 7. Vet. 
App. at 506.  

Additionally, the Board finds that a remand is not required 
in this case.  The appellant has not put VA on notice that 
competent evidence exists that supports her claim that the 
veteran's cause of death was due to his service-connected 
"residuals of rheumatic fever with involvement of both hands 
and fingers."  The RO properly notified the appellant that 
it was necessary for her to provide evidence demonstrating 
that the veteran's service-connected disability was either 
the primary or contributory cause of the veteran's death.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) by informing the appellant of the evidence 
necessary to complete her application for benefits.  By this 
decision, the Board is informing the appellant of the 
evidence necessary to make her claim as set forth above well 
grounded.  

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the appellant's claim 
is well grounded rather than whether she is entitled to 
prevail on the merits, but the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  



ORDER

As the claim of service connection for cause of the veteran's 
death is not well grounded, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

